 

Exhibit 10.28

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Date of Issuance: February 25, 2003

 

$

 

7.5% CONVERTIBLE DEBENTURE

DUE FEBRUARY 25, 2006

 

THIS DEBENTURE is one of a series of duly authorized and issued debentures of
Hollis-Eden Pharmaceuticals, Inc., a Delaware corporation, having a principal
place of business at 4435 Eastgate Mall, Suite 400, San Diego, CA 92121(the
“Company”), designated as its 7.5% Convertible Debentures, due February 25, 2006
in the aggregate principal amount of $10,000,000 (the “Debentures”).

 

 

FOR VALUE RECEIVED, the Company promises to pay to              or its
registered assigns (the “Holder”), the principal sum of $             on
February 25, 2006 or such earlier date as the Debentures are required or
permitted to be repaid as provided hereunder (the “Maturity Date”) and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of 7.5% per annum, payable
quarterly on March 1, June 1, September 1 and December 1, beginning on June 1,
2003 and on each Conversion Date (as defined herein) (as to that principal
amount then being converted) and on the Maturity Date (except that, if any such
date is not a Business Day, then such payment shall be due on the next
succeeding Business Day) (each such date, an “Interest Payment Date”), in cash
or shares of Common Stock (as defined in Section 5) at the Interest Conversion
Rate, or a combination thereof; provided, however, payment in shares of Common
Stock may only occur if: (i) there is an effective Underlying Shares
Registration Statement pursuant to which the Holder is permitted to utilize the

 



--------------------------------------------------------------------------------

 

prospectus thereunder to resell all of the shares of Common Stock to be issued
in lieu of cash (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (ii) the
Common Stock is listed for trading on a Principal Market (and the Company
believes, in good faith, that trading of the Common Stock on a Principal Market
will continue uninterrupted for the foreseeable future), (iii) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, including the shares to be issued for interest in lieu of
cash, (iv) there is then existing no Event Of Default or event which, with the
passage of time or the giving of notice, would constitute an Event of Default,
as defined in Section 3 hereof, and (v) the Interest Conversion Rate is at least
$5.70 unless Shareholder Approval has been obtained. Except as otherwise
permitted herein, the Company may not prepay any portion of the principal amount
or interest on this Debenture without the prior written consent of the Holder.
Subject to the terms and conditions herein, the decision whether to pay interest
hereunder in shares of Common Stock or cash shall be at the discretion of the
Company. Not less than 20 Trading Days (as defined in Section 5) prior to each
regularly scheduled Interest Payment Date, within two Trading Days after receipt
of a Conversion Notice if such Interest Payment Date arises due to delivery of a
Conversion Notice by the Holder to the Company, the Company shall provide the
Holder with written notice of its election to pay interest hereunder either in
cash or shares of Common Stock, or a specific combination thereof (the Company
may indicate in such notice that the election contained in such notice shall
continue for later periods until revised). Subject to the aforementioned
conditions, failure to timely provide such written notice shall be deemed an
election by the Company to pay the interest on such Conversion Date in cash.
Interest paid in shares of Common Stock shall be paid as set forth in Section
4(a)(iii). Interest shall be calculated on the basis of a 360-day year and shall
accrue daily commencing on the Original Issue Date (as defined in Section 5)
until payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made.
Interest shall cease to accrue with respect to any principal amount converted,
provided that the Company in fact delivers the Underlying Shares within the time
period required by Section 4(b)(i) and will thereafter cease to accrue upon
delivery of such Underlying Shares. Interest hereunder will be paid to the
Person (as defined in Section 5) in whose name this Debenture is registered on
the records of the Company regarding registration and transfers of Debentures
(the “Debenture Register”). Except as otherwise provided herein, if at anytime
the Company pays interest partially in cash and partially in shares of Common
Stock, then such payment shall be distributed ratably among the Holders based
upon the principal amount of Debentures held by each Holder. All overdue accrued
and unpaid interest to be paid hereunder shall entail a late fee at the rate of
12% per annum (or such lower maximum amount of interest permitted to be charged
under applicable law) (“Late Fee”) which will accrue daily, from the date such
interest is due hereunder through and including the date of payment; provided,
however, if interest is paid in Common Stock, then no Late Fee shall apply if
the shares of Common Stock are delivered within 3 Trading Days of the Interest
Payment Date.

 

This Debenture is subject to the following additional provisions:

 

2



--------------------------------------------------------------------------------

 

Section 1.    This Debenture is exchangeable for an equal aggregate principal
amount of Debentures of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.

 

Section 2.    This Debenture has been issued subject to certain investment
representations of the original Holder set forth in the Purchase Agreement (as
defined in Section 5) and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person (as
defined in Section 5) in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

 

Section 3.    Events of Default.

 

(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal of, interest (including any Late
Fees) on or liquidated damages in respect of, any Debentures, free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default is not cured, if possible to cure, within 3 days of notice of such
default sent by the Holder;

 

(ii) the Company shall fail to observe or perform any other material covenant or
agreement contained in, or otherwise breach any material covenant or agreement
contained in any of the Transaction Documents (as defined in Section 5)(other
than a breach by the Company of its obligations to deliver shares of Common
Stock to the Holder upon conversion or interest payment which breach is
addressed in clause (x) below) which is not cured, if possible to cure, within 5
days of notice of such default sent by the Holder (except with respect to
breaches pursuant to Sections 4.1, 4.7 and 4.9 of the Purchase Agreement and
Section 3(a) of the Warrant, which shall have no cure periods except as set
forth therein);

 

(iii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution,

 

3



--------------------------------------------------------------------------------

 

insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or any subsidiary thereof or there
is commenced against the Company or any subsidiary thereof any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 60
days; or the Company or any subsidiary thereof is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Company or any subsidiary thereof makes a general assignment for the benefit
of creditors; or the Company or any subsidiary thereof shall call a meeting of
its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing;

 

(iv) the Company shall default in any of its obligations under any other
Debenture or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Company in an amount exceeding $150,000, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

 

(v) the Common Stock shall not be eligible for quotation on or quoted for
trading on the Nasdaq SmallCap Market, New York Stock Exchange, American Stock
Exchange or the Nasdaq National Market (each, a “Principal Market”) and shall
not again be eligible for and quoted or listed for trading thereon within thirty
(30) calendar days;

 

(vi) the Company shall be a party to any Change of Control Transaction (as
defined in Section 5), other than a Fundamental Transaction (as defined in
Section 4(c)(x)), or shall redeem or repurchase more than 100,000 shares in the
aggregate of its outstanding shares of Common Stock or other equity securities
of the Company (other than redemptions of Underlying Shares (as defined in
Section 5));

 

(vii) an Underlying Shares Registration Statement (as defined in Section 5)
shall not have been declared effective by the Commission (as defined in Section
5) on or prior to the 180th calendar day after the Original Issue Date;

 

4



--------------------------------------------------------------------------------

 

(viii) if, during the Effectiveness Period (as defined in the Registration
Rights Agreement (as defined in Section 5)), the effectiveness of the Underlying
Shares Registration Statement lapses for any reason or the Holder shall not be
permitted to resell Registrable Securities (as defined in the Registration
Rights Agreement) under the Underlying Shares Registration Statement, in either
case, for more than 20 consecutive Trading Days or 30 non-consecutive Trading
Days during any 12 month period; provided, however, that in the event that the
Company is negotiating a merger, consolidation, acquisition or sale of all or
substantially all of its assets or a similar transaction and in the written
opinion of counsel to the Company, the Underlying Shares Registration Statement,
would be required to be amended to include information concerning such
transactions or the parties thereto that is not available or may not be publicly
disclosed at the time, the Company shall be permitted an additional 10
consecutive Trading Days during any 12 month period relating to such an event;

 

(ix) an Event (as defined in the Registration Rights Agreement) shall not have
been cured to the reasonable satisfaction of the Holder prior to the expiration
of thirty days from the Event Date (as defined in the Registration Rights
Agreement) relating thereto (other than an Event resulting from a failure of an
Underlying Shares Registration Statement to be declared effective by the
Commission on or prior to the 120th calendar day after the Original Issue Date,
which shall be covered by Section 3(a)(vii));

 

(x) the Company shall fail for any reason to deliver certificates to a Holder
prior to the seventh Trading Day after a Conversion Date pursuant to and in
accordance with Section 4(b) or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with requests for conversions of any Debentures in accordance with the
terms hereof; or

 

(xi) the Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within seven days after notice thereof
is delivered hereunder.

 

(b) If any Event of Default occurs and is continuing, the full principal amount
of this Debenture (and, at the Holder’s option, all other Debentures then held
by such Holder), together with interest and other amounts owing in respect
thereof, to the date of acceleration shall become at the Holder’s election,
immediately due and payable in cash. The aggregate amount payable upon an Event
of Default shall be equal to the Mandatory Prepayment Amount (as defined in
Section 5). Interest shall accrue on the Mandatory Prepayment Amount hereunder
from the 5th day after such amount is due (being the date of an Event of
Default) through the date of prepayment in full thereof in an amount equal to
the Late Fee, to accrue daily from the date such payment is due hereunder
through and including the date of payment. All Debentures for which the full
prepayment price

 

5



--------------------------------------------------------------------------------

 

hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period (other than any grace period set forth herein) enforce any and all of its
rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration of default may be rescinded and annulled by
Holder at any time prior to payment hereunder and the Holder shall have all
rights as a Debenture holder until such time, if any, as the full payment under
this Section shall have been received by it. No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.

 

Section 4.    Conversion.

 

(a)    (i) At any time after the Closing Date, this Debenture shall be
convertible into shares of Common Stock at the option of the Holder, in whole or
in part at any time and from time to time (subject to the limitations on
conversion set forth in Section 4(a)(ii) hereof). The Holder shall effect
conversions by delivering to the Company the form of conversion notice attached
hereto as Annex A (a “Conversion Notice”), specifying therein the principal
amount of Debentures to be converted and the date on which such conversion is to
be effected (a “Conversion Date”) and shall contain a completed schedule in the
form of Schedule 1 to the Conversion Notice (as amended on each Conversion Date,
the “Conversion Schedule”) reflecting the remaining principal amount of this
Debenture and all accrued and unpaid interest thereon subsequent to the
conversion at issue. If no Conversion Date is specified in a Conversion Notice,
the Conversion Date shall be the date that such Conversion Notice is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender Debentures to the Company unless the entire principal
amount of this Debenture has been so converted. Conversions hereunder shall have
the effect of lowering the outstanding principal amount of this Debenture plus
all accrued and unpaid interest thereon in an amount equal to the applicable
conversion, which shall be evidenced by entries set forth in the Conversion
Schedule. The Holder and the Company shall maintain records showing the
principal amount converted and the date of such conversions. The Company shall
deliver any objection to the figures represented in the Conversion Schedules
within 2 Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder and any assignee, by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted principal amount of this Debenture may be less than the amount
stated on the face hereof.

 

(ii) Certain Conversion Restrictions.

 

 

6



--------------------------------------------------------------------------------

  (A)   A Holder may not convert Debentures or receive shares of Common Stock as
payment of interest hereunder to the extent such conversion or receipt of such
interest payment would result in the Holder, together with its Affiliates,
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules promulgated thereunder) in excess of 4.999% of the
then issued and outstanding shares of Common Stock, including shares issuable
upon conversion of, and payment of interest on, the Debentures held by such
Holder after application of this Section. The Holder shall be entitled to rely
on the Company’s public filings with respect to the number of shares of Common
Stock which are then issued and outstanding, and the Holder may inquire of the
Company’s Chief Financial Officer to obtain a more current number, which shall
be provided within 2 Business Days of written request therefor. To ensure
compliance with this restriction, the Holder will be deemed to represent to the
Company each time it delivers a Conversion Notice that such Conversion Notice
has not violated the restrictions set forth in this paragraph. If the Holder has
delivered a Conversion Notice for a principal amount of Debentures that, without
regard to any other shares that the Holder or its affiliates may beneficially
own, would result in the issuance in excess of the permitted amount hereunder,
the Company shall honor the conversion for the maximum principal amount
permitted to be converted on such Conversion Date in accordance with the periods
described in Section 4(b) and, at the option of the Holder, either retain any
principal amount tendered for conversion in excess of the permitted amount
hereunder for future conversions or return such excess principal amount to the
Holder. In the event of a merger or consolidation of the Company with or into
another Person, this paragraph shall not apply with respect to a determination
of the number of shares of common stock issuable upon conversion in full of the
Debentures if such determination is necessary to establish the Securities or
other assets which the holder of Common Stock shall be entitled to receive upon
the effectiveness of such merger or consolidation. The provisions of this
Section 4(a)(ii) may be waived by the Holder at the election of the Holder upon
not less than 61 days’ prior notice to the Company, and the provisions of this
Section 4(a)(ii) shall continue to apply until such 61st day (or such later
date, as determined by the Holder, as may be specified in such notice

 

 

7



--------------------------------------------------------------------------------

of waiver). No conversion of this Debenture in violation of this Section
4(a)(ii) but otherwise in accordance with this Debenture shall affect the status
of the Underlying Shares as validly issued, fully-paid and nonassessable.

 

  (B)   If the Company has not obtained Shareholder Approval (as defined below),
if required by the applicable rules and regulations of the Principal Market (or
any successor entity), then the Company may not issue upon conversion of the
Debentures, in the aggregate, in excess of (i) 19.999% of the number of shares
of Common Stock outstanding on the Trading Day immediately preceding the
Original Issue Date, (ii) less any shares of Common Stock issued as payment of
interest or upon exercise of the Warrants issued Holders of the Debentures on
the Original Issue Date pursuant to the Purchase Agreement or upon exercise of
the warrants issued to SG Cowen Securities Corporation for its services as
placement agent under the Purchase Agreement (the “Cowen Warrant”) (such number
of shares, the “Issuable Maximum”). Each Holder shall be entitled to a portion
of the Issuable Maximum equal to the quotient obtained by dividing (x) the
aggregate principal amount of the Debenture(s) issued and sold to such Holder on
the Original Issue Date by (y) the aggregate principal amount of all Debentures
issued and sold by the Company on the Original Issue Date. If any Holder shall
no longer hold the Debenture(s), then such Holder’s remaining portion of the
Issuable Maximum shall be allocated pro-rata among the remaining Holders. If on
any Conversion Date: (A) the applicable Set Price then in effect is such that
the shares issuable under this Debenture on any Conversion Date together with
the aggregate number of shares of Common Stock that would then be issuable upon
conversion in full of all then outstanding Debentures would exceed the Issuable
Maximum, and (B) the Company’s shareholders shall have previously disapproved
the transactions contemplated by the Transaction Documents, as may be required
by the applicable rules and regulations of the Principal Market (or any
successor entity), if any (the “Shareholder Approval”), then the Company shall
issue to the Holder requesting a conversion a number of shares of Common Stock
equal to such Holder’s pro-rata portion (which shall be calculated pursuant to
the terms hereof) of the Issuable Maximum and, with respect to the remainder of
the aggregate principal

 

8



--------------------------------------------------------------------------------

 

amount of the Debentures (including any accrued interest) then held by such
Holder for which a conversion in accordance with the applicable conversion price
would result in an issuance of shares of Common Stock in excess of such Holder’s
pro-rata portion (which shall be calculated pursuant to the terms hereof) of the
Issuable Maximum (the “Excess Principal”), the Company shall be prohibited from
converting such Excess Principal, and shall notify the Holder of the reason
therefor. This Debenture shall thereafter be unconvertible until and unless
Shareholder Approval is subsequently obtained or is otherwise not required, but
this Debenture shall otherwise remain in full force and effect. The Company and
the Holder understand and agree that shares of Common Stock issued to and then
held by the Holder as a result of conversions of Debentures shall not be
entitled to cast votes on any resolution to obtain Shareholder Approval pursuant
hereto. For clarity, the failure of the Company to actually obtain Shareholder
Approval shall not be a breach of covenant or Event of Default under Section 3
of this Debenture, provided, that any issuance of securities which results in an
adjustment to the Set Price (other than pursuant to Section 4(c)(ii)) without
the Company having previously sought Shareholder Approval as set forth in the
Purchase Agreement shall be a breach of covenant in the Purchase Agreement and
an Event of Default under Section 3(a)(ii).

 

(iii) Underlying Shares Issuable Upon Conversion and Pursuant to Interest.

 

  (A)   Conversion of Principal Amount. The number of shares of Common Stock
issuable upon a conversion shall be determined by the quotient obtained by
dividing (x) the outstanding principal amount of this Debenture to be converted
and (y) the Set Price.

 

  (B)   Payment of Interest in Underlying Shares. If the Company elects to pay
any interest in shares of Common Stock, either on a regularly scheduled Interest
Payment Date or upon receipt of a Conversion Notice from the Holder, the number
of shares of Common Stock issuable upon payment of interest under this Debenture
shall be the number determined by calculating (x) the product of (I) the
outstanding principal amount of this Debenture upon which interest is then due
and (II) the product of (aa) the quotient obtained by dividing 7.5%

 

9



--------------------------------------------------------------------------------

 

by 360 and (bb) the number of whole calendar months for which such principal
amount was outstanding multiplied by 30 plus the actual number of calendar days
not included within a whole month, divided by (y) the applicable Interest
Conversion Rate.

 

  (C)   Certain Payments of Interest. Notwithstanding anything to the contrary
contained herein, if on any Conversion Date the Company elects to pay interest
in Common Stock and so notifies the Holder, and is not able to pay accrued
interest in the form of Common Stock because it does not then satisfy the
conditions for payment in the form of Common Stock set forth in the preamble to
this Debenture, then, at the option of the Holder, the Company, in lieu of
delivering either shares of Common Stock pursuant to this Section 4 or paying
the regularly scheduled cash interest payment, shall deliver, within three
Trading Days of each applicable Conversion Date, an amount in cash equal to the
product of the number of shares of Common Stock otherwise deliverable to the
Holder in connection with the payment of interest due such Conversion Date and
the highest VWAP during the period commencing on the Conversion Date and ending
on the Trading Day prior to the date such payment is made.

 

(b)    (i) Not later than three Trading Days after any Conversion Date, the
Company will deliver to the Holder (A) a certificate or certificates for the
Shares of Common Stock which shall be free of restrictive legends and trading
restrictions (other than those required by the Purchase Agreement) representing
the number of shares of Common Stock being acquired upon the conversion of
Debentures on such Conversion Date and (B) a bank check in the amount of accrued
and unpaid interest (if the Company has timely elected or is required to pay
accrued interest in cash). The Company shall, upon request of the Holder, if
available and if allowed under applicable securities laws, use its best efforts
to deliver any certificate or certificates required to be delivered by the
Company under this Section electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions. If in the case of any Conversion Notice such certificate or
certificates are not delivered to or as directed by the applicable Holder by the
fifth Trading Day after a Conversion Date, the Holder shall be entitled by
written notice to the Company at any time on or before its receipt of such
certificate or certificates thereafter, to rescind such conversion, in which
event the Company shall immediately return the certificates representing the
principal amount of Debentures tendered for conversion.

 

10



--------------------------------------------------------------------------------

 

(ii) If the Company fails for any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(b)(i) by the third Trading Day
after the Conversion Date, the Company shall pay to such Holder, in cash, as
liquidated damages and not as a penalty, for each $5,000 of principal amount
being converted, $50 per Trading Day (increasing to $100 per Trading Day after 3
Trading Days and increasing to $200 per Trading Day 6 Trading Days after such
damages begin to accrue) for each Trading Day after such third Trading Day until
such certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 3
herein for the Company’s failure to deliver certificates representing shares of
Common Stock upon conversion within the period specified herein and such Holder
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the
Holders from seeking to enforce damages pursuant to any other Section hereof or
under applicable law. Notwithstanding anything herein to the contrary, in the
event a Holder is entitled to collect liquidated damages hereunder and
liquidated damages pursuant to Section 4.1(c) of the Purchase Agreement and/or
Section 4(b)(iii) below, the Holder shall be limited to collect, at its option,
of such remedies, only one such remedy on any given occasion.

 

(iii) In addition to any other rights available to the Holder, if the Company
fails for any reason to deliver to the Holder such certificate or certificates
pursuant to Section 4(b)(i) by the third Trading Day after the Conversion Date,
and if after such third Trading Day the Holder is required by its brokerage firm
to purchase (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by such Holder of the Underlying Shares which the
Holder anticipated receiving upon such conversion (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder (in addition to any remedies available to or
elected by the Holder) the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the aggregate number of
shares of Common Stock that such Holder anticipated receiving from the
conversion at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed and (B) at the option of the Holder,
either reissue Debentures in principal amount equal to the principal amount of
the attempted conversion or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
delivery requirements under Section 4(b)(i). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of Debentures with respect to
which the aggregate sale price of the Underlying Shares on the date of
conversion was a total of $10,000 under clause (A) of the immediately preceding
sentence, the Company shall be required to pay the Holder $1,000. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, if a Holder requires
the Company to make payment in respect of a Buy-In for the failure to timely
deliver certificates hereunder and the Company timely pays in full such payment,
the Company shall not be required to pay such Holder liquidated damages under
Section 4(b)(ii) in respect of the certificates resulting in such Buy-In.
Notwithstanding anything to the contrary herein, in the event a Holder is
entitled to collect liquidated damages hereunder and liquidated damages pursuant
to Section 4.1(d) of the Purchase Agreement and/or Section 4(b)(ii) above, the
Holder shall be limited to collect, at its option, of such remedies, only one
such remedy on any given occasion.

 

(iv) Notwithstanding anything herein to the contrary, if after the Effectiveness
Date (A) the VWAP for any 15 consecutive Trading Days exceeds the then effective
Set Price by more than 150%, or (B) the Company closes a firm-commitment
underwritten offering of its Common Stock for gross offering proceeds of at
least $20 million and at a price per share to the Company net of underwriting
discounts or commissions which exceeds the then effective Set Price by more than
100%, the Company may, within 2 Trading Days of any such period, deliver a
notice to the Holder (a “Forced Conversion Notice” and the date such notice is
received by the Holder, the “Forced Conversion Notice Date”) to cause the Holder
to immediately convert all or part of the then outstanding principal amount of
Debentures pursuant to Section 4(a)(i) and the Holder shall surrender (if the
entire Debenture is converted) this Debenture to the Company for conversion
within 5 Trading Days of the Forced Conversion Notice Date. The Company may only
effect a Forced Conversion Notice if each of the following shall be true: (i)
the Company shall have duly honored all conversions occurring by virtue of one
or more Conversion Notices prior to the Forced Conversion Date, if any (ii)
there is an effective Underlying Shares Registration Statement pursuant to which
the Holder is permitted to utilize the prospectus thereunder to resell all of
the Underlying Shares issued to the Holder and all of the Underlying Shares as
are issuable to the Holder upon conversion in full of this Debenture subject to
the Forced Conversion Notice (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (iii) the
Common Stock is listed for trading on a Principal Market (and the Company
believes, in good faith, that trading of the Common Stock on a Principal Market
will continue uninterrupted for the foreseeable future), (iv) all liquidated
damages and other amounts owing in respect of the Debentures and Underlying
Shares shall have been paid or will, concurrently with the issuance of the
Underlying Shares, be paid in cash; (v) there is a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock for the
issuance of all the Underlying Shares as are issuable to the Holder upon
conversion in full of the Debentures subject to the Forced Conversion Notice;
and (vi) no Event of Default nor any event that with the passage of time would
constitute an Event of Default has occurred and is continuing.

 

12



--------------------------------------------------------------------------------

 

(c)    (i) The conversion price in effect on any Conversion Date shall be equal
to $5.70 (subject to adjustment herein)(the “Set Price”).

 

(ii) If the Company, at any time while the Debentures are outstanding: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

(iii) If the Company, at any time while Debentures are outstanding, shall issue
rights, options or warrants to all holders of Common Stock (and not to Holders)
entitling them to subscribe for or purchase shares of Common Stock or Common
Stock Equivalents at a price per share less than the Set Price at the record
date mentioned below, if such record date is on or prior to August 25, 2004, the
Set Price shall be reduced to equal the effective purchase price for such Common
Stock or Common Stock Equivalents (including any reset provisions thereof) at
issue, and if the record date for such issuance is after August 25, 2004, then
the Set Price shall be adjusted by multiplying the Set Price in effect
immediately prior to such record date by a fraction, of which the denominator
shall be the number of shares of the Common Stock (excluding treasury shares, if
any) outstanding on the date of issuance of such rights or warrants plus the
number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock (excluding treasury shares, if any) outstanding on the date of issuance of
such rights or warrants plus the number of shares which the aggregate offering
price of the total number of shares so offered would purchase at the Set Price
on the record date. Such adjustment shall be made whenever such rights or
warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

 

(iv) If the Company or any subsidiary thereof, as applicable, at any time while
Debentures are outstanding, shall offer, sell, grant any option to purchase or
offer,

 

13



--------------------------------------------------------------------------------

sell or grant any right to reprice its securities, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or any equity or equity equivalent securities
(including any equity, debt or other instrument that is at any time over the
life thereof convertible into or exchangeable for Common Stock) (collectively,
“Common Stock Equivalents”) entitling any Person to acquire shares of Common
Stock, at an effective price per share less than the Set Price (“Dilutive
Issuance”), as adjusted hereunder (if the holder of the Common Stock or Common
Stock Equivalent so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which is
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share which is less than the Set Price, such
issuance shall be deemed to have occurred for less than the Set Price), then, if
any of the consideration for such Dilutive Issuance is received on or prior to
August 25, 2004, the Set Price shall be reduced to equal the conversion,
exchange or purchase price for such Common Stock or Common Stock Equivalents
(including any reset provisions thereof) at issue, and if the agreement fixing
the terms of such Dilutive Issuance or the first consideration is received by
the Company for such Dilutive Issuance after August 25, 2004, the Set Price
shall be adjusted downward, but never upward, by multiplying the Set Price by a
fraction, the numerator of which is the number of shares of Common Stock
outstanding immediately prior to the Dilutive Issuance plus the number of shares
of Common Stock which the offering price for such Dilutive Issuance would
purchase at the Set Price, and the denominator of which shall be the sum of the
number of shares of Common Stock outstanding immediately prior to the Dilutive
Issuance plus the number of shares of Common Stock so issued or issuable in
connection with the Dilutive Issuance. Such adjustment shall be made whenever
such Common Stock or Common Stock Equivalents are issued.

 

(v) If the Company, at any time while Debentures are outstanding, shall
distribute to all holders of Common Stock (and not to Holders) evidences of its
indebtedness or assets or rights or warrants to subscribe for or purchase any
security, if the record date fixed for determination of the stockholders
entitled to receive such distribution is on or prior to August 25, 2004, the Set
Price shall be reduced to equal the VWAP on such record date less the then fair
market value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith, and if the record
date for such issuance is after August 25, 2004, then in each such case the Set
Price shall be determined by multiplying such price in effect immediately prior
to the record date fixed for determination of stockholders entitled to receive
such distribution by a fraction of which the denominator shall be the VWAP
determined as of the record date mentioned above, and of which the numerator
shall be such VWAP on such record date less the then fair market value at

 

14



--------------------------------------------------------------------------------

such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holders of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 

(vi) In case of any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, the Holders shall have the right thereafter to, at their
option, (A) convert the then outstanding principal amount, together with all
accrued but unpaid interest and any other amounts then owing hereunder in
respect of this Debenture only into the shares of stock and other securities,
cash and property receivable upon or deemed to be held by holders of the Common
Stock following such reclassification or share exchange, and the Holders of the
Debentures shall be entitled upon such event to receive such amount of
securities, cash or property as the shares of the Common Stock of the Company
into which the then outstanding principal amount, together with all accrued but
unpaid interest and any other amounts then owing hereunder in respect of this
Debenture could have been converted immediately prior to such reclassification
or share exchange would have been entitled or (B) require the Company to prepay
the aggregate of its outstanding principal amount of Debentures, plus all
interest and other amounts due and payable thereon, at a price determined in
accordance with Section 3(b). The entire prepayment price shall be paid in cash.
This provision shall similarly apply to successive reclassifications or share
exchanges.

 

(vii) All calculations under this Section 4 shall be made to the nearest cent or
the nearest 1/100th of a share, as the case may be. For purposes of this Section
4, the number of shares of Common Stock outstanding as of a given date shall be
the sum of the number of shares of Common Stock (excluding treasury shares, if
any) outstanding.

 

(viii) The Company agrees that it is prohibited from taking any actions
specified in Sections 4(c)(iii)-(v) which would result in any adjustment to the
Set Price prior to submitting the transactions contemplated by the Purchase
Agreement to a vote for Shareholder Approval. Whenever the Set Price is adjusted
pursuant to any of Section 4(c)(ii-(v), the Company shall promptly mail to each
Holder a notice setting forth the Set Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

(ix) If (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend  

 

15



--------------------------------------------------------------------------------

on or a redemption of the Common Stock; (C) the Company shall authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of the
Debentures, and shall cause to be mailed to the Holders at their last addresses
as they shall appear upon the stock books of the Company, at least 20 calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. Holders are entitled to convert Debentures
during the 20-day period commencing the date of such notice to the effective
date of the event triggering such notice.

 

(x) If, at any time while this Debenture is outstanding, (A) the Company effects
any merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Underlying Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of

 

16



--------------------------------------------------------------------------------

Common Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Conversion Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of this
Debenture following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new debenture
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such debenture into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that this Debenture (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. If any Fundamental Transaction constitutes or
results in a Change of Control Transaction, then at the request of the Holder
delivered before the 90th day after such Fundamental Transaction, the Company
(or any such successor or surviving entity) will purchase the Debenture from the
Holder for a purchase price, payable in cash within five Trading Days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the 100% of the remaining unconverted principal amount of this
Debenture on the date of such request, plus all accrued and unpaid interest
thereon, plus all other accrued and unpaid amounts due hereunder.

 

(xi) Notwithstanding the foregoing, no adjustment will be made under this
subsection (c) in respect of (A) the granting or extension of existing options
to employees, officers and directors of the Company pursuant to any stock option
plan duly adopted by the Company or to the issuance of Common Stock upon
exercise of such options or (B) the issuance of up to 150,000 shares of Common
Stock or Capital Shares Equivalents, in the aggregate, to consultants or
advisors to the Company for services to be rendered to the Company by such
consultants or advisors, or (C) upon the exercise of, or payment of interest on,
this Debenture or any other Debenture of this series or of any other series or
security issued by the Company in connection with the offer and sale of this
Company’s securities pursuant to the Purchase Agreement, or (D) upon the
exercise of or conversion of any Capital Share Equivalents, options or warrants
issued and outstanding on the Original Issue Date (including the Warrants issued
to the Holders and the Cowen Warrants), (E) the issuance of any Capital Shares
or Capital Shares Equivalents in connection with an investment in the Company
by, or a joint venture, merger, consolidation, acquisition, licensing

 

17



--------------------------------------------------------------------------------

arrangement or business partnership with (I) another Person or Persons, which
such other Person(s) is commonly recognized to be a non-financial participant in
the pharmaceutical industry or any sub-aspect thereof, including, without
limitation, the conduct of clinical trials, or (II) to another Person, in any
event where from the legal documentation thereof or other publicly available
information, it is manifest that the primary purpose of such transaction from
the perspective of such other Person is other than to take an equity position in
the Company, or (F) in connection with a leasing arrangement from a bank or
similar financial institution approved by the Company’s Board of Directors. In
addition, notwithstanding anything to the contrary contained herein, no
adjustment of the Set Price pursuant to Sections 4(c)(iii), (iv) or (v) for
which the triggering event occurs on or before August 25, 2004, shall result in
an adjusted Set Price which is less than two-thirds of the initial Set Price set
forth in Section 4(c)(i) (subject only to adjustment for stock splits, reverse
splits and the like). Further, no single event that causes an adjustment
pursuant to this subsection (c) shall cause an adjustment under more than one of
the paragraphs set forth above.

 

(d) The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of the Debentures and payment of interest on the
Debentures, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holders, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments and restrictions of Section 4(b)) upon the conversion of the
outstanding principal amount of the Debentures and payment of interest
hereunder. The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly and validly authorized, issued and fully
paid, nonassessable and, if the Underlying Shares Registration Statement is then
effective under the Securities Act, registered for public sale in accordance
with such Underlying Shares Registration Statement.

 

(e) Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of the Common Stock, but may if
otherwise permitted, make a cash payment in respect of any final fraction of a
share based on the VWAP at such time.

 

(f) The issuance of certificates for shares of the Common Stock on conversion of
the Debentures shall be made without charge to the Holders thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debentures so converted and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount

 

18



--------------------------------------------------------------------------------

 

of such tax or shall have established to the satisfaction of the Company that
such tax has been paid.

 

(g) Any and all notices or other communications or deliveries to be provided by
the Holders hereunder, including, without limitation, any Conversion Notice,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Company, at the address set forth above,
facsimile number (858) 558-6740, Attn: Daniel Burgess, C.F.O., Eric Loumeau,
Vice President and General Counsel and Robert Weber, Vice President and
Controller or such other address or facsimile number as the Company may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service or sent
by certified or registered mail, postage prepaid, addressed to each Holder at
the facsimile telephone number or address of such Holder appearing on the books
of the Company, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder. Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
4:00 p.m. (New York City time), (ii) the date after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 4:00 p.m. (New York City
time) on any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) four days after deposit in the United States mail or (iv) the Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service. To the extent that either party hereto shall deliver notice by
facsimile, concurrently with the transmission of such facsimile the party
delivering notice shall confirm by phone that such facsimile was received by at
least one of the designated persons for notice.

 

Section 5.     Definitions.    For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) a

 

19



--------------------------------------------------------------------------------

replacement at one time or within a one year period of more than one-half of the
members of the Company’s board of directors which is not approved by a majority
of those individuals who are members of the board of directors at the
commencement of such one year period (or by those individuals who are serving as
members of the board of directors on any date whose nomination to the board of
directors was approved by a majority of the members of the board of directors
who are members at the commencement of such one year period), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, $0.01 par value per share, of the Company
and stock of any other class into which such shares may hereafter have been
reclassified or changed.

 

“Conversion Date” shall have the meaning set forth in Section 4(a)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Interest Conversion Rate” means 90% of the lesser of (i) the average of the 15
VWAPs immediately prior to the applicable Interest Payment Date or (ii) the
average of the 15 VWAPs immediately prior to the second Trading Day prior to the
date the applicable interest payment shares are issued and delivered if
delivered more than three Trading Days after the Interest Payment Date.

 

“Mandatory Prepayment Amount” for any Debentures shall equal the sum of (i) the
greater of: (A) 120% of the principal amount of Debentures to be prepaid, plus
all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder, or (B) the principal amount of Debentures to be prepaid,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder, divided by the Set Price on (x) the date the Mandatory
Prepayment Amount is demanded or otherwise due or (y) the date the Mandatory
Prepayment Amount is paid in full, whichever is less, multiplied by the VWAP on
(x) the date the Mandatory Prepayment Amount is demanded or otherwise due or (y)
the date the Mandatory Prepayment Amount is paid in full, whichever is greater,
and (ii) all other amounts, costs, expenses and liquidated damages due in
respect of such Debentures.

 

“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

20



--------------------------------------------------------------------------------

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Original Issue Date, to which the Company and the original Holder are parties,
as amended, modified or supplemented from time to time in accordance with its
terms.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Original Issue Date, to which the Company and the original Holder are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Set Price” shall have the meaning set forth in Section 4(c)(i).

 

“Trading Day” means (a) a day on which the shares of Common Stock are traded on
the Principal Market on which the shares of Common Stock are then listed or
quoted, or (b) if the shares of Common Stock are not quoted on a Principal
Market, a day on which the shares of Common Stock are quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, that in the event that the shares of Common Stock
are not listed or quoted as set forth in (a) and (b) hereof, then Trading Day
shall mean a Business Day.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
Debentures or as payment of interest in accordance with the terms hereof.

 

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement,
covering among other things the resale of the Underlying Shares and naming the
Holder as a “selling stockholder” thereunder.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Principal Market or the OTC Bulletin Board (or any successor market), the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Principal Market (or OTC Bulletin Board or any successor
market) on which the Common Stock is then listed or quoted as reported by
Bloomberg Financial L.P. (based on a trading day from 9:30 a.m. ET to 4:02 p.m.
Eastern Time) using the VAP function; (b) if the Common Stock is not then listed
or quoted on a Principal Market or the OTC Bulletin Board (or any successor
market) and if prices for the Common Stock are then reported in the “pink
sheets” published by the National Quotation Bureau Incorporated (or a similar
organization or

 

21



--------------------------------------------------------------------------------

agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (c) in all other cases, the
fair market value of a share of Common Stock as determined by a nationally
recognized independent appraiser selected in good faith by Purchasers holding a
majority of the outstanding principal amount of Debentures and reasonably
acceptable to the Company.

 

Section 6.    Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as there are
Debentures outstanding, the Company shall not and shall cause it subsidiaries
not to, without the consent of the Holder, (a) amend its certificate of
incorporation, bylaws or other charter documents so as to adversely affect any
rights of the Holder; (b) repay, repurchase or offer to repay, repurchase or
otherwise acquire more than 100,000 shares of its Common Stock or other equity
securities in the aggregate other than as to the Underlying Shares to the extent
permitted or required under the Transaction Documents; or (c) enter into any
agreement with respect to any of the foregoing.

 

Section 7.    If this Debenture shall be mutilated, lost, stolen or destroyed,
the Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

 

Section 8.    [Intentionally Omitted].

 

Section 9.    All questions concerning the construction, validity, enforcement
and interpretation of this Debenture shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered

 

22



--------------------------------------------------------------------------------

or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Debenture and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

Section 10.    Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

 

Section 11.    If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 

Section 12.    Whenever any payment or other obligation hereunder shall be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 

*********************

 

23



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

HOLLIS-EDEN PHARMACEUTICALS, INC.

By:

 

/s/    Eric J. Loumeau        

--------------------------------------------------------------------------------

   

Name: Eric J. Loumeau

   

Title: Vice President, General Counsel

 

 

 

 



--------------------------------------------------------------------------------

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal and, if specified, interest
under the 7.5% Convertible Debenture of Hollis-Eden Pharmaceuticals, Inc., (the
“Company”) due on February 25, 2006, into shares of common stock, $0.01 par
value per share (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares are to be issued in the name of
a person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company’s Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

Date to Effect Conversion:

 

Principal Amount of Debentures to be Converted:

 

Number of shares of Common Stock to be Issued:

 

Applicable Conversion Price:

 

Signature:

 

Name:

 

Address:

 

 



--------------------------------------------------------------------------------

 

Schedule I

 

Holders of Debentures and Principal Amounts Purchased

 

Holder

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

Midsummer Investment, Ltd.

  

$1,200,000.00

Islandia, L.P.

  

800,016.00

Omicron Master Trust

  

2,000,016.00

Series J of SBL Fund

  

2,000,016.00

Series V of SBL Fund

  

1,000,008.00

Mid Cap Value Series of Security Equity Fund

  

1,000,008.00

Security Mid Cap Growth Fund

  

1,000,008.00

Capital Ventures International

  

500,004.00

Portside Growth and Opportunity Fund

  

500,004.00

 

 

26